 

Exhibit 10.15

 

EQUIPMENT LEASE AGREEMENT

 

THIS EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into on May 28,
2004, by and between GK FINANCING, LLC, a California limited liability company
(“GKF”), and Mercy Health Center, an Oklahoma not for profit corporation
(“Hospital”), with reference to the following facts:

 

RECITALS

 

WHEREAS, Hospital wants to lease a Leksell Stereotactic Gamma Unit, model C with
Automatic Positioning System, manufactured by Elekta Instruments, Inc., as
specified in Exhibit A of the LGK Agreement (hereinafter referred to as the
“Equipment”) ; and

 

WHEREAS, GKF is willing to lease the Equipment which GKF has acquired from
Elekta Instruments, Inc., a Georgia corporation (hereinafter referred to as
“Elekta”), to Hospital, pursuant to the terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Lease. Subject to and in accordance with the covenants and conditions set
forth in this Agreement, GKF hereby leases to Hospital, and Hospital hereby
leases from GKF, the Equipment. The Equipment to be leased to Hospital pursuant
to this Agreement shall include the latest approved Gamma Knife technology
available as of the date of this Agreement (i.e., model C with Automatic
Positioning System), including all standard hardware and software related
thereto.

 

2. LGK Agreement. Simultaneously with the execution of this Agreement, Hospital
and Elekta shall enter into that certain LGK Agreement (the “LGK Agreement”), a
copy of which is attached hereto as Exhibit A. Hospital shall perform, satisfy
and fulfill all of its obligations arising under the LGK Agreement when and as
required thereunder. Hospital acknowledges that GKF is a third party beneficiary
of the LGK Agreement and, in that capacity, GKF shall be entitled to enforce
Hospital’s performance, satisfaction and fulfillment of its obligations
thereunder.

 

3. Term of the Agreement. The initial term of this Agreement (the “Term”) shall
commence as of the date hereof and, unless earlier terminated or extended in
accordance with the provisions of this Agreement, shall continue for a period of
ten (10) years following the date of the performance of the first clinical Gamma
Knife procedure (the “First Procedure Date”) at the Site. Hospital’s obligation
to make the payments to GKF for the Equipment described in Section 8 below shall
commence as of the First Procedure Date.

 

 

 

 

4. User License.

 

4.1 Hospital shall apply for and obtain in a timely manner a User License from
the Nuclear Regulatory Commission and, if necessary, from the applicable state
agency authorizing it to take possession of and maintain the Cobalt supply
required in connection with the use of the Equipment during the term of this
Agreement. Hospital also shall apply for and obtain in a timely manner all other
licenses, permits, approvals, consents and authorizations which may be required
by state or local governmental or other regulatory agencies for the development,
construction and preparation of the Site, the charging of the Equipment with its
Cobalt supply, the conduct of acceptance tests with respect to the Equipment,
and the use of the Equipment during the Term, as more fully set forth in Article
2.1 of the LGK Agreement. GKF shall reimburse Hospital for its direct costs to
obtain a User License and any other licenses, permits, approvals, consents and
authorizations required by this Section 4 upon presentation of invoices. In the
event Hospital’s application to obtain a User License and any other licenses,
permits, approvals, consents and authorizations required to operate the
Equipment is denied after Hospital has used its best efforts, this Agreement
shall automatically terminate and all parties shall be released from the further
performance of any obligations or duties arising under this Agreement. Costs
under this Section 4 shall be defined as “Startup Costs”.

 

5. Delivery of Equipment; Site.

 

5.1 GKF shall coordinate with Elekta and Hospital to have the Equipment
delivered to Hospital at (the “Site”) on or prior to the delivery date agreed
upon by Hospital and Elekta in the LGK Agreement. GKF makes no representations
or warranties concerning delivery of the Equipment to the Site or the actual
date thereof.

 

5.2 Subject to Section 6 below, Hospital at its cost and expense, shall provide
a safe, convenient Site for the Equipment. The location of the Site shall be
subject to the prior approval of GKF.

 

6. Site Preparation and Installation of Equipment.

 

6.1 GKF, at its cost and expense, shall prepare all plans and specifications
required to prepare, construct and improve the Site for the installation, use
and operation of the Equipment during the Term. The plans and specifications (i)
shall be approved by Hospital, which approval shall not be unreasonably withheld
or delayed; (ii) shall comply in all respects with the Site Planning Criteria
attached as Exhibit E to the LGK Agreement (collectively the “Site Planning
Criteria”) ; and (iii) to the extent required by applicable law, shall be
submitted to all state and federal agencies for their review and approval. GKF,
at its cost and expense, shall obtain all permits, certifications, approvals or
authorizations required by applicable federal, state or local laws, rules or
regulations necessary to prepare, construct and improve the Site as provided
above.

 

6.2 GKF, at its cost and expense, shall prepare, construct and improve the Site
as necessary for the installation, use and operation of the Equipment during the
Term, including, without limitation, providing all temporary or permanent
shielding required for the charging of the Equipment with the Cobalt supply and
for its subsequent use, selecting and constructing a proper foundation for the
Equipment and the temporary or permanent shielding, aligning the Site for the
Equipment, and installing all electrical systems and other wiring required for
the Equipment. In connection with the construction of the Site, GKF, at its cost
and expense, shall select, purchase and install all radiation monitoring
equipment, devices, safety circuits and radiation warning signs required at the
Site in connection with the use and operation of the Equipment. GKF shall be
responsible for the shipment, storage, placement and removal of all Cobalt and
depleted Cobalt in accordance with all State and Federal regulations. Any
depleted Cobalt supply shall be properly disposed of by GKF at such time as GKF
shall deem necessary, in GKF’s sole and absolute judgment.

 

6.3 In addition to construction and improvement of the Site, GKF, at its cost
and expense, shall be responsible for the installation of the Equipment at the
Site, including the positioning of the Equipment on its foundation at the Site
in compliance with the Site Planning Criteria.

 

 

 

 

6.4 During the Term, GKF, at its cost and expense, shall maintain the Site in a
good working order, condition and repair, reasonable wear and tear excepted.

 

7. Marketing Support. Not less than ninety (90) days prior to the First
Procedure Date and the commencement of each succeeding twelve (12) month period
during the Term, GKF and Hospital shall jointly develop an annual marketing
plan, budget and timeline, which shall be implemented by Hospital with the
support of GKF, based on the approved budget and timeline. Hospital’s approval
of such plan, budget and timeline shall not be unreasonably withheld or delayed.
If Hospital has not approved or disapproved the same within thirty (30) days
following its receipt, Hospital shall be deemed to have approved the same. GKF
shall be solely responsible for any out-of-pocket marketing expenses paid to
unrelated third parties that are included in the marketing plan budget. Any
marketing efforts conducted independently by Hospital shall be at Hospital’s
expense, and subject to coordination with GKF. Hospital’s approval of such plan,
budget and timeline shall not unreasonably withheld or delayed.

 

8. Lease Payments.

 

8.1 In consideration for and as compensation to GKF for (i) the lease of the
Equipment by GKF to Hospital pursuant to this Agreement; (ii) payment of Startup
Costs; (iii) the preparation by GKF of all plans and specifications required to
prepare, construct and improve the Site for the installation, use and operation
of the Equipment; (iv) the preparation, construction and improvement of the Site
as necessary for the installation, use and operation of the Equipment; (v) the
installation by GKF of the Equipment at the Site; (vi) the marketing of the
services to be provided using the Equipment; (vii) the cost of the individual
referenced in Section 11.3 below; and (viii) the maintenance by GKF of the Site
in a good working order, condition and repair, on a monthly basis, Hospital
shall pay the “Lease Payment” to GKF for each “Procedure” that is performed on
any and all patients admitted to Hospital, on an inpatient or outpatient basis,
irrespective of whether (a) the Procedure is performed on the Equipment or using
any other equipment or devices; or (b) the Procedure is performed by Hospital,
its representatives or affiliates or by any other person or entity.

 

(1) The “Lease Payment” shall be equal to (a) eighty percent (80%) of the
“Technical Component Collections” relating to each Procedure, less (b)
Hospital’s aggregate “Additional Cost Component,” if any, relating to those
Procedures performed using the Equipment during the corresponding month.

 

(2) “Technical Component Collections” means (a) the total amount actually
collected by Hospital or its representatives or affiliates during each month
from any and all payor sources, including, without limitation, patients,
insurance companies, state or federal government programs or any other third
party payors, as reimbursement for the technical component of each Procedure
performed on the Equipment or using any other equipment or devices, plus (b) any
and all other amounts actually collected by Hospital or its representatives or
affiliates during such month from any and all payor sources, including, without
limitation, patients, insurance companies, state or federal government programs
or any other third party payors, which amounts are related to “Extended
Inpatient Days” (as defined below) following a Procedure that is performed using
the Equipment or using any other equipment or devices, including, without
limitation, any outlier payments. The technical fees to be billed for Procedures
performed utilizing the Equipment during the Term of this Agreement shall be an
amount which is economically justifiable based upon GKF’s direct operating
expenses and its total project costs, together with a return thereon. Hospital
shall consult and mutually agree with GKF from time to time regarding the amount
of the technical fees to be billed by Hospital for Procedures that are performed
utilizing the Equipment and any revisions thereto. Subject to compliance with
the standard described in the preceding sentence, Hospital and GKF shall
mutually agree on the setting or revision of the amount of the technical fees on
no less than an annual basis, and the acceptance of the technical fee component
amounts with third party payors prior to their implementation.

 

 

 

 

(3) An Additional Cost Component shall apply and be calculated if (a) unexpected
complications arise (e.g., stroke, heart attack) during the performance of a
Procedure using the Equipment such that the patient remains hospitalized for
Extended Inpatient Days; and (b) the Extended Inpatient Days and the Procedure
are included as part of the same reimbursement claim. Where applicable, the
“Additional Cost Component” relating to a Procedure utilizing the Equipment
shall be equal to (i) the number of covered (by third party payor) Extended
Inpatient Days for that Procedure, multiplied by (ii) the “Additional Cost Per
Diem.” Notwithstanding anything to the contrary contained herein, there shall be
no deduction from the Lease Payment for any Additional Cost Component incurred
where the Procedure is performed using any equipment or devices other than the
Equipment.

 

(4) The “Additional Cost Per Diem” shall be equal to the quotient of (i) fifty
percent (50%) of the Technical Component Collections from the subject Procedure
performed on the Equipment that results in Extended Inpatient Days, divided by
(ii) the then-current Medicare Geometric Mean Length of Stay for the Diagnostic
Related Group (DRG) under which such discharge was billed (or could have been
billed to Medicare), as such Geometric Mean Length of Stay is set forth in the
Federal Register.

 

(5) “Procedure” shall mean any treatment, whether performed on an inpatient or
outpatient basis, that involves stereotactic, external, single fraction,
conformal radiation, commonly called Radiosurgery, that may include one or more
isocenters during the patient treatment session, delivered to any site(s)
superior to the foramen magnum.

 

(6) “Extended Inpatient Days” shall mean the number of days after the date of
Procedure during which the patient was properly classified as an inpatient,
where all services performed during such period are included as part of the same
reimbursement claim. The date of discharge shall not be included in the number
of Extended Inpatient Days.

 

No Lease Payment for any Procedure shall be payable by Hospital to GKF unless
and until the Technical Component Collections corresponding to such Procedure
have been actually collected by the Hospital and/or its representatives or
affiliates. On a monthly basis and by the 25th of the following month, Hospital
shall remit GKF’s aggregate Lease Payment for the preceding month.

 

It is acknowledged that the portion comprised of twenty percent (20%) of the
Technical Component Collections relating to each Procedure that is not paid as
part of the Lease Payment is a good faith estimate of the costs and expenses
that will be incurred by Hospital during the corresponding month for services
and personnel associated with the performance of Procedures, including, without
limitation, costs and expenses for registered nurses, radiation technicians,
recovery room, Hospital daily charges, ventilator daily charges, MRI procedures,
CT procedures, angiography procedures, the physicist, laboratory services,
pharmacy items, billing and collection services, other direct operating costs,
and physical space. Such costs and expenses shall not include (i) Lease
Payments, (ii) physician and other professional fees, and/or (iii) direct or
indirect administrative overhead expenses. Such percentage shall not be
increased, reduced or otherwise modified regardless of whether Hospital’s actual
costs and expenses are higher or lower than the amount estimated.

 

 

 

 

Notwithstanding the foregoing, on each anniversary date of this Agreement, the
parties shall meet to review the percentage of the Technical Component
Collections that are payable as part of the Lease Payment, and any adjustments
thereto must be mutually agreed upon by the parties in writing. Upon request by
GKF, Hospital shall promptly furnish GKF with written documentation
substantiating Hospital’s costs.

 

8.2 Within thirty (30) days following the end of each month (or portion thereof)
during the term of this Agreement, Hospital shall pay the Lease Payments to GKF
and shall concurrently inform GKF in writing as to the number of Procedures
performed during that month utilizing the Equipment and any other equipment or
devices. To facilitate Hospital’s billing and collection for Procedures
performed, within three (3) business days after any Procedure using the
Equipment is performed, the administrative support individual referenced in
Section 11.3 below shall provide Hospital with written confirmation of the names
of the patients treated. Hospital shall submit claims for reimbursement to the
appropriate payors for each Procedure within thirty (30) days after the patient
receiving the treatment is discharged. Such claims shall be submitted under
Hospital’s provider numbers and license, Hospital shall also diligently follow
up any unpaid or denied claims and re-bill and/or contest the same where
appropriate so as to maximize Technical Component Collections. All or any
portion of any Lease Payment which is not paid in full within sixty (60) days
after its due date shall bear interest at the annual rate of five percent (5%)
in excess of the Federal Reserve Discount Rate then in effect as published in
the Wall Street Journal or similar publication (or the maximum monthly interest
rate permitted to be charged by law between an unrelated, commercial borrower
and lender, if less) until the unpaid Lease Payment, together with all accrued
interest thereon is paid in full. If GKF shall at any time accept a Lease
Payment from Hospital after it shall become due, such acceptance shall not
constitute or be construed as a waiver of any or all of GKF’s rights under this
Agreement, including the rights of GKF set forth in Section 20 hereof.

 

8.3 Within thirty (30) days after the close of each month, Hospital shall
provide GKF with a written report indicating the status of billings and
collections for each Procedure performed during that month, including, without
limitation, the amount of the claim submitted, the amount received or denied for
each such procedure, and copies of the corresponding Explanation of Benefits
(“EOB”). Upon request by GKF, Hospital shall furnish to GKF information
regarding reimbursement rates from any or all payor sources for Procedures
(applicable to Procedures performed either on an inpatient or outpatient basis).
If such reimbursement rates should change at any time or from time to time after
the date hereof, in each instance, Hospital shall provide written notice thereof
to GKF within five (5) days of Hospital receiving notice thereof. Prior to
entering into or renewing any third party payor contracts for the provision of
Procedures utilizing the Equipment, Hospital shall consult with GKF regarding
the terms and provisions thereof, including the technical component
reimbursement rates. GKF shall maintain the confidentiality of all information
provided to GKF by Hospital with regard to Procedure charges, billing and
reimbursement rates.

 

8.4 The parties acknowledge that the Lease Payments payable to GKF and
Hospital’s Cost Component reflect their respective fair market value and are not
determined in a manner that takes into account the volume or the value of any
referral or other business generated between the parties.

 

 

 

 

8.5 Within ten (10) days after Hospital’s receipt of written request from GKF,
GKF shall have the right to audit Hospital’s books and records (including,
without limitation, the books and records pertaining to any other Radiosurgery
equipment and devices) during normal business hours to verify the Technical
Component Collections and Hospital’s Cost Component, and Hospital shall provide
GKF with access to such books and records.

 

8.6 New Technology. Notwithstanding anything to the contrary set forth in
Section 8 of this Agreement, if, at any time during the term of this Agreement,
Hospital purchases or leases “New Technology,” then, from and after the “New
Technology Effective Date,” no Lease Payment shall be payable by Hospital to GKF
for any Procedures performed using the New Technology; provided that Hospital
shall continue to be responsible for making Lease Payments to GKF for all other
Procedures performed on the Equipment or using any other equipment or devices as
set forth in this Section 8. Hospital shall provide GKF with not less than one
hundred and eighty (180) days prior written notice of Hospital’s intention to
purchase or lease New Technology, which written notice shall include any and all
documentation evidencing compliance with the definition of New Technology, and
which documentation shall be subject to the prior written approval of GKF in its
sole but reasonable judgment. As used herein:

 

(a) “New Technology” shall mean a treatment modality for performing Procedures
which (a) uses medical technology not commercially available as of the date of
this Agreement; (b) consists of a single device and not a combination of
different types of equipment; and (c) has been documented in at least (3)
articles published in peer-reviewed journals in the United States, using
five-year minimum follow-up studies, to be more medically appropriate than the
Equipment to perform Procedures in treating 65% or greater of the currently
treatable Gamma Knife indications.

 

(b) “New Technology Effective Date” shall mean the later to occur of (a) the
date that is seven (7) years after the First Procedure Date, or (b) the date on
which the first clinical Procedure is performed using the New Technology on a
patient admitted to Hospital on an inpatient or outpatient basis.

 

9. Use of the Equipment.

 

9.1 The Equipment shall be used by Hospital only at the Site and shall not be
removed therefrom. Hospital shall use the Equipment only in the regular and
ordinary course of Hospital’s business operations and only within the capacity
of the Equipment as determined by Elekta’s specifications. Hospital shall not
use nor permit the Equipment to be used in any manner nor for any purpose which,
in the opinion of Elekta or GKF, the Equipment is not designed or reasonably
suitable.

 

9.2 This is an agreement of lease only. Nothing herein shall be construed as
conveying to Hospital any right, title or interest in or to the Equipment,
except for the express leasehold interest granted to Hospital for the Term. All
Equipment shall remain personal property (even though said Equipment may
hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.

 

 

 

 

9.3 During the Term, upon the request of GKF, Hospital shall promptly affix to
the Equipment in a prominent place, or as otherwise directed by GKF, labels,
plates, insignia, lettering or other markings supplied by GKF indicating GKF’s
ownership of the Equipment, and shall keep the same affixed for the entire Term.
Hospital hereby authorizes GKF to cause this Lease or any statement or other
instrument showing the interest of GKF in the Equipment to be filed or recorded,
or refiled or re-recorded, with all governmental agencies considered appropriate
by GKF, at GKF’s cost and expense. Hospital also shall promptly execute and
deliver, or cause to be executed and delivered, to GKF any statement or
instrument requested by GKF for the purpose of evidencing GKF’s interest in the
Equipment, including financing statements and waivers with respect to rights in
the Equipment from any owners or mortgagees of any real estate where the
Equipment may be located.

 

9.4 At Hospital’s cost and expense, Hospital shall (a) protect and defend GKF’s
ownership of and title to the Equipment from and against all persons claiming
against or through Hospital, (b) at all times keep the Equipment free from any
and all liens, encumbrances, attachments, levies, executions, burdens, charges
or legal processes imposed against Hospital, and (c) give GKF immediate written
notice of any matter described in clause (b).

 

10. Additional Covenants of Hospital. In addition to the other covenants of
Hospital contained in this Agreement, Hospital shall, at its cost and expense:

 

10.1 Provide properly trained professional, technical and support personnel and
supplies required for the proper performance of Gamma Knife procedures utilizing
the Equipment. In this regard, Hospital shall maintain on staff a minimum of two
(2) Gamma Knife trained teams comprised of neurosurgeons, radiation oncologists
and physicists. Hospital shall be provided with six (6) one week Elekta Gamma
Knife training sessions for the training of its two (2) Gamma Knife teams. GKF
shall also be responsible for the reasonable travel related expenses for the
physicians and/or physicists associated with the six (6) Gamma Knife training
sessions.

 

10.2 Direct, supervise and administer the diagnosis, treatment and care of all
patients who receive Gamma Knife procedures.

 

10.3 In consultation with GKF, provide reasonable and customary marketing
support in terms of administrative and physician support for the Gamma Knife
service to be operated by the Hospital.

 

10.4 Keep and maintain the Equipment and the Site fully protected, secure and
free from unauthorized access or use by any person.

 

11. Additional Covenants of GKF. In addition to the other covenants of GKF
contained in this Agreement, GKF, at its cost and expense, shall:

 

11.1 Use its best efforts to require Elekta to meets its contractual obligations
to GKF and Hospital upon delivery of the Equipment and put the Equipment, as
soon as reasonably possible, into good, safe and serviceable condition and fit
for its intended use in accordance with the manufacturer’s specifications,
guidelines and field modification instructions.

 

11.2 Ensure Hospital’s quite enjoyment and use of the Equipment, free of the
rights of any other persons except for those rights reserved by GKF or granted
to Elekta under the LGK Agreement or the Purchase Agreement.

 

11.3 GKF and Hospital shall mutually select an individual to be located at the
Site to provide Gamma Knife administrative and marketing support services. The
individual’s duties shall include but not be limited to scheduling Gamma Knife
patients and coordinating professional and technical personnel and support
services to perform said Gamma Knife treatment. This individual shall also
verify patient insurance. The individual shall also assist with marketing
activities on an as needed basis. This individual is provided by the Hospital
and GKF shall reimburse Hospital for the cost of the individual and payment made
by GKF to Hospital by the end of the following month. GKF and Hospital shall
mutually agree on individual.

 

 

 

 

12. Maintenance of Equipment; Damage or Destruction of Equipment.

 

12.1 During the Term and except as otherwise provided in this Agreement, GKF, at
its cost and expense, shall (a) maintain the Equipment in good operating
condition and repair, reasonable wear and tear excepted, (b) subject to
Hospital’s compliance with its obligations under the LGK Agreement and under
Sections 4, 5, 9, 10, 12, 13, and 16 hereunder, cause the equipment to be in
compliance with all applicable state and federal regulations, and (c) maintain
in full force and effect a Service Agreement with Elekta and any other service
or other agreements required to fulfill GKF’s obligation to repair and maintain
the Equipment under this Section 12. Hospital shall promptly notify GKF in the
event of any damage or destruction to the Equipment or of any required
maintenance or repairs to the Equipment, regardless of whether such repairs or
maintenance are covered or not covered by the Service Agreement. GKF shall
pursue all remedies available to it under the Service Agreement and under any
warranties made by Elekta with respect to the Equipment so that the Equipment
will be free from defects in design, materials and workmanship and will conform
to Elekta’s technical specifications concerning the Equipment.

 

12.2 GKF and Elekta shall have the right to access the Equipment for the purpose
of inspection and the performance of repairs at all reasonable times, upon
reasonable advance notice and with a minimum of interference or disruptions to
Hospital’s regular business operations.

 

12.3 Hospital shall be liable for, and in the manner described in Section 22
below shall indemnify GKF from and against, any damage to or destruction of the
Equipment caused by the misuse, improper use, or other intentional and wrongful
or negligent acts or omissions of Hospital’s officers, employees, agents,
contractors and physicians. In the event the Equipment is damaged as a result of
the misuse, improper use, or other intentional and wrongful or negligent acts or
omissions of Hospital’s officers, employees, agents, contractors (other than GKF
and Elekta) and physicians, to the extent such damage is not covered by the
Service Agreement or any warranties or insurance, GKF may service or repair the
Equipment as needed and the cost thereof shall be paid by Hospital to GKF
immediately upon written request together with interest thereon at the rate of
one and one-half percent (1.50%) per month (or the maximum monthly interest rate
permitted to be charged by law between an unrelated, commercial borrower and
lender, if less) and reasonable attorneys’ fees and costs incurred by GKF in
collecting such amount from Hospital. Any work so performed by GKF shall not
deprive GKF of any of its rights, remedies or actions against Hospital for such
damages.

 

12.4 If the Equipment is rendered unusable as a result of any physical damage to
or destruction of the Equipment, Hospital shall give GKF written notice thereof.
GKF shall determine, within thirty (30) days after it is given written notice of
such damage or destruction, whether the Equipment can be repaired. Subject to
Section 12.3 above, in the event GKF determines that the Equipment cannot be
repaired, at the election of GKF in GKF’s sole and absolute discretion, (a) GKF,
at its cost and expense, may replace the Equipment as soon as reasonably
possible taking into account the availability of replacement equipment from
Elekta, Elekta’s other then existing orders for equipment, and the then existing
limitations on Elekta’s manufacturing capabilities, and (b) in such event, this
Agreement shall continue in full force and effect as though such damage or
destruction had not occurred. If GKF elects not to replace the Equipment, GKF
shall provide written notice of such election to Hospital, and this Agreement
shall terminate on the date that is ninety (90) days following the date of such
notice. In the event GKF determines that the Equipment can be repaired, GKF
shall cause the Equipment to be repaired as soon as reasonably possible
thereafter. Hospital shall fully cooperate with GKF to effect the replacement of
the Equipment or the repair of the Equipment (including, without limitation,
providing full access to the Site) following the damage or destruction thereof.

 

 

 

 

13. Alterations and Upgrades to Equipment. Hospital shall not make any
modifications, alterations or additions to the Equipment (other than normal
operating accessories or controls) without the prior written consent of GKF.
Hospital shall not, and shall not permit any person other than representatives
of Elekta or any other person authorized by GKF to, effect any inspection,
adjustment, preventative or remedial maintenance, or repair to the Equipment
without the prior written consent of GKF. All modifications, alterations,
additions, accessories or operating controls incorporated in or affixed to the
Equipment (herein collectively called “additions” and included in the definition
of “Equipment”) shall become the property of the GKF upon termination of this
Agreement. The parties agree that the necessity for the reloading of the
cobalt-60 source, shall be discussed and mutually decided by GKF and Hospital.
If GKF reloads the Equipment at its cost, the initial Term of the Agreement
shall be extended for three (3) years from a duration of 10 to 13 years.

 

14. Financing of Equipment by GKF. GKF, in its sole discretion, may finance the
Equipment. Financing may be in the form of an installment loan, a capitalized
lease or other commercially available debt or financing instrument. If GKF
finances the Equipment through an installment loan, GKF shall be required to
provide the Equipment as collateral for the loan. If GKF finances the Equipment
through a capitalized lease, title shall vest with the lessor until such time as
GKF exercises its buy-out option under the lease, if any. If required by the
lender, lessor or other financing entity (the “Lender”), GKF may assign its
interest under this Agreement as security for the financing. Hospital’s interest
under this Agreement shall be subject to the interests of the Lender and
Hospital shall execute such documentation as the Lender shall reasonably require
in furtherance of this Section 14.

 

15. Equipment Operational Costs. GKF shall be responsible for all costs and
expenses for the operation and use of the Equipment. Significant costs and
expenses are enumerated in Exhibit 8.1. Between Hospital and GKF, Hospital shall
be fully liable for all negligent, intentional or wrongful acts or omissions of
Hospital, its officers, directors, employees and agents.

 

16. Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against GKF or Hospital; provided,
however, Hospital shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon GKF’s net income
realized from the lease of the Equipment. In case of a failure by Hospital to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, GKF may pay all or any part of such taxes, in which event the
amount paid by GKF shall be immediately payable by Hospital to GKF upon written
request together with interest thereon at the rate of at the rate of one and
one-half percent (1.50%) per month (or the maximum monthly interest rate
permitted to be charged by law between an unrelated, commercial borrower and
lender, if less) and reasonable attorneys’ fees and costs incurred by GKF in
collecting such amount from Hospital.

 

 

 

 

17. No Warranties by GKF. Hospital warrants that as of the First Procedure Date,
it shall have (a) thoroughly inspected the Equipment, (b) determined that the
Equipment is consistent with the size, design, capacity and manufacture selected
by it, and (c) satisfied itself that to the best of its knowledge the Equipment
is suitable for Hospital’s intended purposes and is good working order,
condition and repair. GKF SUPPLIES THE EQUIPMENT UNDER THIS AGREEMENT IN ITS “AS
IS” CONDITION. GKF, NOT BEING THE MANUFACTURER OF THE EQUIPMENT OR THE
MANUFACTURER’S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR
IMPLIED, AS TO THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR USE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS
TO PATENT INFRINGEMENT OR THE LIKE. As between GKF and Hospital, Hospital shall
bear all risks with respect to the foregoing warranties. GKF shall not be liable
for any direct, indirect and consequential losses or damages suffered by
Hospital or by any other person, and Hospital expressly waives any right to hold
GKF liable hereunder for, any claims, demands and liabilities arising out of or
in connection with the design, manufacture, possession or operation of the
Equipment, including injury to persons or property resulting from the failure
of, defective or faulty design, operation, condition, suitability or use of the
Equipment, or with the accuracy, completeness or suitability of the Site
Planning Criteria, including GKF’s good faith compliance therewith. All warranty
or other similar claims with respect to the Equipment or the Site Planning
Criteria shall be made by Hospital solely and exclusively against persons other
than GKF, including Elekta or any other manufacturers or suppliers. In this
regard and with prior written approval of GKF, Hospital may, in GKF’s name, but
at Hospital’s sole cost and expense, enforce all warranties, agreements or
representations, if any, which may have been made by Elekta or manufacturers,
suppliers or other third parties regarding the Equipment to GKF or Hospital. GKF
shall not be responsible for the operation of the Equipment. However, it shall
be GKF’s responsibility that the Equipment be properly maintained.

 

18. Termination for Economic Justification.

 

18.1 If, following the initial twenty-four (24) months after the First Procedure
Date and following each subsequent 12 month period thereafter during the Term,
based upon the utilization of the Equipment and other factors considered
relevant by GKF in the exercise of its discretion, within a reasonable period of
time after GKF’s written request, Hospital does not provide GKF with a
reasonable economic justification to continue this Agreement and the provision
of Gamma Knife services at the Hospital, then and in that event, GKF shall have
the option to terminate this Agreement by giving a written notice thereof to
Hospital not less than ninety (90) days prior to the effective date of the
termination designated in GKF’s written notice.

 

18.2 Notwithstanding the provisions of Section 18.1, if at any time during the
term of this Agreement, Hospital is suspended or terminated from participation
in the Medicare program, GKF shall have the option to terminate this Agreement
immediately by giving written notice thereof to Hospital.

 

18.3 As a result of any termination of this Agreement pursuant to this Section
18, GKF may enter upon the Site and remove the Equipment and any improvements
made by GKF to the Site without liability of any kind or nature for so doing or
GKF may demand that Hospital remove and return the Equipment and such
improvements to GKF, all at GKF’s sole cost and expense. GKF shall restore the
Site to a similar pre-deinstallation appearance and condition.

 

 

 

 

19.Options to Extend Agreement. As of the end of the Term, Hospital shall have
the option either to:

 

19.1 Extend the Term of this Agreement for a specified period of time and upon
such other terms and conditions in writing as may be agreed upon by GKF and
Hospital taking into account the use (e.g., number of Gamma Knife procedures,
etc.) of the Equipment at the Site during the initial Term and other factors
deemed relevant by the parties;

 

19.2 Terminate this Agreement as of the expiration of the Term.

 

Hospital shall exercise one (1) of the two (2) options referred to above by
giving an irrevocable written notice thereof to GKF at least nine (9) months
prior to the expiration of the initial Term. Any such notice shall be sufficient
if it states in substance that Hospital elects to exercise its option and states
which of the two (2) options referred to above Hospital is exercising. If
Hospital fails to exercise the option granted herein at least nine (9) months
prior to the expiration of the initial Term, the option shall lapse and this
Agreement shall expire as of the end of the initial Term. Further, if Hospital
exercises the option specified in Section 19.1 above and the parties are unable
to mutually agree upon the length of the extension of the Term or any other
terms or conditions applicable to such extension prior to the expiration of the
Term, this Agreement shall expire as of the end of the initial Term.

 

20. Events of Default by Hospital and Remedies.

 

20.1 The occurrence of any one of the following shall constitute an event of
default under this Agreement (an “Event of Default”):

 

20.1.1 Hospital fails to pay any Lease Payment when due pursuant to Paragraph 8
above and such failure continues for a period of thirty (30) days after written
notice thereof is given by GKF or its assignee to Hospital; however, if Hospital
cures the payment default within the applicable thirty (30) day period, such
default shall not constitute an Event of Default.

 

20.1.2 Hospital attempts to remove, sell, transfer, encumber, assign, sublet or
part with possession of the Equipment or any items thereof, except as expressly
permitted herein.

 

20.1.3 Hospital fails to observe or perform any of its covenants, duties or
obligations arising under this Agreement or the LGK Agreement and such failure
continues for a period of thirty (30) days after written notice thereof by GKF
to Hospital; however, if Hospital cures the default within the applicable thirty
(30) day period or if the default reasonably requires more than thirty (30) days
to cure, Hospital commences to cure the default during the initial thirty (30)
day period and Hospital diligently completes the cure as soon as reasonably
possible following the end of the thirty (30) day period, such default shall not
constitute an Event of Default.

 

20.1.4 Hospital ceases doing business as a going concern, makes an assignment
for the benefit of creditors, admits in writing its inability to pay its debts
as they become due, files a voluntary petition in bankruptcy, is adjudicated a
bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation

 

 

 

 

20.1.5 Within sixty (60) days after the commencement of any proceedings against
Hospital seeking reorganization, arrangement, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceedings shall not have been dismissed, or if within thirty
(30) days after the appointment without Hospital’s consent or acquiescence of
any trustee, receiver or liquidator of it or of all or any substantial part of
its assets and properties, such appointment shall not be vacated.

 

20.2 Upon the occurrence of an Event of Default with respect to Hospital, GKF
may at its option do any or all of the following:

 

20.2.1 By written notice to Hospital, immediately terminate this Agreement as to
the Equipment, wherever situated. As a result of the termination, GKF may enter
upon the Site and remove the Equipment and any improvements made by GKF to the
Site without liability of any kind or nature for so doing or GKF may demand that
Hospital remove and return the Equipment and such improvements to GKF, all at
Hospital’s sole cost and expense. GKF shall restore the Site to a similar
predeinstallation appearance and condition.

 

20.2.2 Recover damages from Hospital as may be awarded by a court of competent
jurisdiction for the loss of the bargain represented by this Agreement. For
purposes of determining such damages, the parties agree that the following
methodology shall be used: (a) the amount of such damages shall be equal to the
present value of the unpaid estimated future Lease Payments to be made by
Hospital to GKF through the end of the Term discounted at the rate of nine
percent (9%) ; and (a) the unpaid estimated future Lease Payments shall be based
on the historical trend of payments made by Hospital to GKF hereunder taking
into account known factors which could impact the historical trend through the
end of the Term. Hospital and GKF acknowledge that the methodology set forth in
this Section 20.2.2 constitutes a reasonable method to calculate GKF’s damages
resulting from an Event of Default under the circumstances existing as of the
date of this Agreement. GKF shall use reasonable commercial efforts to mitigate
its damages by attempting to sell or lease the Equipment; provided that (i) GKF
shall not be obligated to give preference to the sale or lease of the Equipment
over the sale, lease or other disposition of similar equipment or improvements
owned or leased by GKF, (ii) GKF shall have no obligation to sell or lease any
improvements made by GKF to the Site, and (iii) GKF’s inability in good faith to
mitigate damages shall not limit or otherwise affect the foregoing methodology
for determining damages as set forth in this Section.

 

20.2.3 Sell, dispose of, hold, use or lease the Equipment or any improvements
made by GKF to the Site, as GKF in its sole and absolute discretion may
determine (and GKF shall not be obligated to give preference to the sale, lease
or other disposition of the Equipment or improvements over the sale, lease or
other disposition of similar Equipment or improvements owned or leased by GKF).

 

20.2.4 Exercise any other right or remedy which may be available to GKF under
the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting GKF’s title or right to possession
of the Equipment or improvements, to enforce the terms hereof or to recover
damages for the breach hereof or to cancel this Agreement as to the Equipment.

 

 

 

 

In addition to the foregoing remedies, Hospital shall be liable to GKF for all
costs and expenses incurred by GKF as a result of the Event of Default or the
exercise of GKF’s remedies.

 

20.3 Upon termination of this Agreement or the exercise of any other rights or
remedies under this Agreement or available under applicable law following an
Event of Default, Hospital shall, without further request or demand, pay to GKF
all Lease Payments and other sums owing under this Agreement. Hospital shall in
any event remain fully liable for all damages as may be provided by law and for
all costs and expenses incurred by GKF on account of such default, including but
not limited to, all court costs. The rights and remedies afforded GKF under this
Agreement shall be deemed cumulative and not exclusive, and shall be in addition
to any other rights or remedies to GKF provided by law or in equity.

 

21. Events of Default by GKF and Remedies.

 

21.1 The occurrence of any one of the following shall constitute an Event of
Default hereunder:

 

21.1.1 GKF shall fail to observe or perform any of its covenants, duties or
obligations arising under this Agreement and such failure shall continue for a
period of thirty (30) days after written notice thereof is given by Hospital to
GKF; however, if GKF cures the default within the applicable thirty (30) day
period or if the default reasonably requires more than thirty (30) days to cure,
GKF commences to cure the default during the initial thirty (30) day period and
GKF diligently completes the cure as soon as reasonably possible following the
end of the thirty (30) day period, such default shall not constitute an Event of
Default.

 

21.1.2 GKF ceases doing business as a going concern, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts as they
become due, files a voluntary petition in bankruptcy, is adjudicated a bankrupt
or an insolvent, files a petition seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
arrangement under any present or future statute, law or regulation or files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, consents to or acquiesces in the appointment of a trustee,
receiver, or liquidator of it or of all or any substantial part of its assets or
properties, or it or its shareholders shall take any action looking to its
dissolution or liquidation.

 

21.1.3 Within sixty (60) days after the commencement of any proceedings against
GKF seeking reorganization, arrangement, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, such
proceedings shall not have been dismissed, or if within thirty (30) days after
the appointment without GKF’s consent or acquiescence of any trustee, receiver
or liquidator of it or of all or any substantial part of its assets and
properties, such appointment shall not be vacated.

 

21.2 Upon the occurrence of an Event of Default involving GKF, Hospital may at
its option do any or all of the following:

 

21.2.1 By written notice to GKF, immediately terminate this Agreement as to the
Equipment and, in such event, GKF shall remove the Equipment, the Cobalt and any
improvements made by GKF to the Site, at GKF’s sole cost and expense or, in the
absence of removal by GKF within a reasonable period of time after a written
request therefore, Hospital may remove the Equipment, the Cobalt and such
improvements with all due care and store the same at GKF’s sole cost and
expense.

 

21.2.2 Seek to recover from GKF such loss as may be realized by Hospital in the
ordinary course of events as a result of the Event of Default.

 

 

 

 

21.3 GKF shall in any event remain fully liable for reasonable damages as
provided by law and for all costs and expenses incurred by GKF on account of
such default, including but not limited to, all court costs (other than
attorneys’ fees). However, GKF shall not in any manner be or become liable to
Hospital for any consequential or incidental damages that may be suffered by
Hospital which arise out of or result from the Event of Default.

 

21.4 Notwithstanding the occurrence of an Event of Default with respect to GKF
(including any claim which would otherwise be in the nature of a set-off),
Hospital shall fully perform and pay its obligations hereunder (including
payment of all Lease Payments) without set-off or defense of any kind. Upon
termination of this Agreement or the exercise of any other rights or remedies
under this Agreement or applicable law following an Event of Default, Hospital
shall, without further request or demand, pay to GKF all Lease Payments and
other sums owing under this Agreement when and as due.

 

22. Removal of Equipment. Upon expiration of the Term, GKF, at its cost and
expense, shall remove the Equipment from the Site not more than ninety (90) days
following the last day of the Term; provided that all of GKF’s right, title and
interest in and to the improvements made by GKF to the Site pursuant to Section
6 above shall thereupon transfer to Hospital.

 

23. Insurance.

 

23.1 During the Term, GKF shall, at its cost and expense, purchase and maintain
in effect an all risk property and casualty insurance policy covering the
Equipment. The all risk property and casualty insurance policy shall be for an
amount not less than the replacement cost of the Equipment. The all risk
property and casualty insurance policy maintained by GKF shall be evidenced by a
certificate of insurance or other reasonable documentation which shall be
delivered by GKF to Hospital upon request following the commencement of this
Agreement and as of each annual renewal of such policy during the Term.

 

23.2 During the Term, Hospital shall, at its cost and expense, purchase and
maintain in effect general liability and professional liability insurance
policies (or self-insurance coverage) covering the Site (together with all
premises where the Site is located) and the use or operation of the Equipment by
Hospital or its officers, directors, agents, employees, contractors or
physicians. The general liability and professional liability insurance policies
shall provide coverage (or self-insurance coverage) in amounts not less than One
Million Dollars ($1,000,000.00) per occurrence and Five Million Dollars
($5,000,000.00) annual aggregate. GKF shall be named as additional insured party
on the general liability and professional liability insurance policies to be
maintained hereunder by Hospital. The policies to be maintained by Hospital
hereunder shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by Hospital to GKF no later than the
First Procedure Date and as of each annual renewal of such policies during the
Term.

 

23.3 During the construction of the Site and prior to the First Procedure Date,
GKF, at its cost and expense, shall purchase and maintain a general liability
insurance policy which conforms with the coverage amounts and other requirements
described in Section 23.2 above and which names Hospital as an additional
insured party. The policy to be maintained by GKF hereunder shall be evidenced
by a certificate of insurance or other reasonable documentation which shall be
delivered by GKF to Hospital prior to the commencement of any construction at
the Site.

 

 

 

 

23.4During the Term, Hospital shall maintain all workers compensation insurance
as required by applicable law.

 

24. Indemnification

 

24.1 Hospital and GKF each hereby covenants and agrees that it will defend,
indemnify and hold the other party and the other party’s officers, directors,
members, employees and agents at all times harmless from and against any loss,
damage, and expense (including reasonable attorneys’ fees and other costs of
defense) caused by or arising out of: (i) any liability or obligation related to
the business of the indemnifying party prior to the date hereof; (ii) any
obligation or liability arising from services provided under this Agreement by
the indemnifying party to the extent any such liability or obligation directly
results from the negligence or intentional misconduct of the indemnifying party,
it’s employees or agents; or (iii) any obligation or liability resulting from a
breach of any provision of this Agreement by the indemnifying party, it’s
employees or agents. The obligations of the parties under this Section shall
survive the expiration or earlier termination of this Agreement.

 

24.2 Any party that intends to enforce an indemnity obligation shall give the
indemnifying party notice of any claim as soon as possible, but the failure to
give such notice shall not constitute a waiver or release of the indemnifying
party and shall not affect the rights of the indemnified party to recover under
this indemnity, except to the extent the indemnifying party is materially
prejudiced thereby. In connection with any claim giving rise to indemnity under
this Section resulting from or arising out of any claim or legal proceeding by a
person who is not a party to this Agreement, the indemnifying party, at its sole
cost and expense, may, upon written notice to the indemnified party, assume
control of the defense of such claim or legal proceeding, to the extent that the
indemnifying party admits in writing its indemnification liability to the
indemnified party with respect to all material elements thereof. If the
indemnifying party assumes the defense of any such claim or legal proceeding,
the obligation of the indemnifying party hereunder as to such claim or legal
proceeding shall be to take all steps necessary in the defense or settlement
thereof and to hold the indemnified party harmless from and against any losses,
damages, expenses or liability caused by or arising out of any settlement
approved by the indemnifying party and the indemnified party or any judgment in
connection with such claim or legal proceeding. Each indemnified party shall
cooperate with the indemnifying party in the defense of any such action, the
defense of which is assumed by the indemnifying party. Except with the consent
of the indemnified party, which consent may be withheld at the indemnified
party’s sole discretion, the indemnifying party shall not consent to any
settlement or the entry of any judgment arising from any such claim or legal
proceeding which, in each case, does not include as an unconditional term
thereof the delivery by the claimant or the plaintiff to the indemnified party
of a release from all liability in respect thereof. If the indemnifying party
does not assume the defense of any claim or litigation, any indemnified party
may defend against such claim or litigation in such manner as it may deem
appropriate, including but not limited to settling such claim or litigation,
after giving notice of the same to the indemnifying party, on such terms as the
indemnified party may deem appropriate. The indemnifying party will, promptly
after any of the same is incurred, reimburse the indemnified party in accordance
with the provisions hereof for all damages, losses, liabilities, costs and
expenses incurred by the indemnified party.

 

24.3 The indemnity obligations under this Section shall survive the termination
of this Agreement with respect to events occurring during or relating to the
Term.

 

 

 

 

25. Miscellaneous.

 

25.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither party shall assign this Agreement nor any of its respective rights
hereunder and Hospital shall not sublease the Equipment without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. An assignment or sublease shall not relieve the assigning party or
sublessor of any liability for performance of this Agreement during the
remainder of the Term. Any purported assignment or sublease made without the
other party’s prior written consent shall be null, void and of no force or
effect.

 

25.2 Agreement to Perform Necessary Acts. Each party agrees to perform any
further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

25.3 Validity. If for any reason any clause or provision of this Agreement, or
the application of any such clause or provision in a particular context or to a
particular situation, circumstance or person, should be held unenforceable,
invalid or in violation of law by any court or other tribunal of competent
jurisdiction, then the application of such clause or provision in contexts or to
situations, circumstances or persons other than that in or to which it is held
unenforceable, invalid or in violation of law shall not be affected thereby, and
the remaining clauses and provisions hereof shall nevertheless remain in full
force and effect.

 

25.4 Attorney’s Fees and Costs. In the event of any action, mediation or other
proceedings between or among the parties hereto with respect to this Agreement,
each party shall pay for their own attorneys’ fees and related costs and
expenses, irrespective of which party is deemed to be the prevailing party.

 

25.5 Entire Agreement; Amendment. This Agreement together with the Exhibits
attached hereto constitutes the full and complete agreement and understanding
between the parties hereto concerning the subject matter hereof and shall
supersede any and all prior written and oral agreements with regard to such
subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.

 

25.6 Number and Gender. Words in the singular shall include the plural, and
words in a particular gender shall include either or both additional genders,
when the context in which such words are used indicates that such is the intent.

 

25.7 Effect of Headings. The titles or headings of the various paragraphs hereof
are intended solely for convenience or reference and are not intended and shall
not be deemed to modify, explain or place any construction upon any of the
provisions of this Agreement.

 

25.8 Counterparts. This Agreement may be executed in one or more counterparts by
the parties hereto. All counterparts shall be construed together and shall
constitute one agreement.

 

25.9 Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws, and not the law of conflicts, of the State of
Oklahoma applicable to agreements made and to be performed in that State.

 

25.10 Exhibits. All exhibits attached hereto and referred to in this Agreement
are hereby incorporated by reference herein as though fully set forth at length.

 

25.11 Ambiguities. The general rule that ambiguities are to be construed against
the drafter shall not apply to this Agreement. In the event that any provision
of this Agreement is found to be ambiguous, each party shall have an opportunity
to present evidence as to the actual intent of the parties with respect to such
ambiguous provision.

 

 

 

 

25.12 Representations. Each of the parties hereto represents (a) that no
representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

25.13 Non-Waiver. No failure or delay by a party to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement, or
to exercise any right, power or remedy hereunder or under law or consequent upon
a breach hereof or thereof shall constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy or of any such breach or
preclude such party from exercising any such right, power or remedy at any later
time or times.

 

25.14 Notices. All notices, requests, demands or other communications required
or permitted to be given under this Agreement shall be in writing and shall be
delivered to the party to whom notice is to be given either (a) by personal
delivery (in which case such notice shall be deemed to have been duly given on
the date of delivery), (b) by next business day air courier service (e.g.,
Federal Express or other similar service) (in which case such notice shall be
deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

 

To GKF: Craig K. Tagawa   Chief Executive Officer   GK Financing, LLC   Four
Embarcadero Center, Suite 3700   San Francisco, CA 94111     To Hospital: Mark
Nafziger   Senior VP & CFO   Mercy Health Center   4120 W Memorial Road  
Oklahoma City, OK 73120

 

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

 

 

 

25.15 Special Provisions Respecting Medicare and Medicaid Patients

 

25.15.1 Hospital and GKF shall generate such records and make such disclosures
as may be required, from time to time, by the Medicare, Medicaid and other third
party payment programs with respect to this Agreement in order to meet all
requirements for participation and payment associated with such programs,
including but not limited to the matters covered by Section 1861(v) (1) (I) of
the Social Security Act.

 

25.15.2 For the purpose of compliance with Section 1861(v)(1)(I) of the Social
Security Act, as amended, and any regulations promulgated pursuant thereto, both
parties agree to comply with the following statutory requirements (a) Until the
expiration of four (4) years after the termination of this Agreement, both
parties shall make available, upon written request to the Secretary of Health
and Human Services or, upon request, to the Comptroller General of the United
States, or any of their duly authorized representatives, the contract, and
books, documents and records of such party that are necessary to certify the
nature and extent of such costs, and (b) if either party carries out any of the
duties of the contract through a subcontract with a value or cost of $10,000 or
more over a twelve month period, with a related organization, such subcontract
shall contain a clause to the effect that until the expiration of four (4) years
after the furnishing of such services pursuant to such subcontract, the related
organization shall make available, upon written request to the Secretary, or
upon request to the Comptroller General, or any of their duly authorized
representatives the subcontract, and books, documents and records of such
organization that are necessary to verify the nature and extent of such costs.

 

25.16 Force Majeure. Failure to perform by either party will be excused in the
event of any delay or inability to perform its duties under this Agreement
directly or indirectly caused by conditions beyond its reasonable control,
including, without limitation, fires, floods, earthquakes, snow, ice, disasters,
acts of God, accidents, riots, wars, operation of law, strikes, governmental
action or regulations, shortages of labor, fuel, power, materials, manufacturer
delays or transportation problems. Notwithstanding the foregoing, all parties
shall make good faith efforts to perform under this Agreement in the event of
any such circumstance. Further, once such an event is resolved, the parties
shall again perform their respective obligations under this Agreement.

 

25.17 Independent Contractor Status. With respect to the performance of the
duties and obligations arising under this Agreement, nothing in this Agreement
is intended nor shall be construed to create a partnership, an employer/employee
relationship, a joint venture relationship, or a lease or landlord/tenant
relationship between GKF and Hospital.

 

 

 

 

25.18 Mediation. Except as provided herein, no civil action with respect to any
dispute, claim or controversy arising out of or relating to this Agreement may
be commenced until the matter has been submitted for non-binding mediation to
the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), except that if
JAMS is no longer in existence or is otherwise unable to appoint a neutral
mediator, the parties shall submit the matter for non-binding mediation to the
American Arbitration Association (“AAA”), subject to the provisions in this
section. Either party may commence mediation by providing to the other party a
written request for mediation, setting forth the subject of the dispute and the
relief requested. The parties will cooperate with one another in selecting a
mediator and in scheduling the mediation proceedings. The parties covenant that
they will participate in the mediation in good faith, and that they will share
equally in its costs. All offers, promises, conduct and statements, whether oral
or written, made in the course of the mediation by any of the parties, their
agents, employees, experts and attorneys, and by the mediator, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
litigation or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either party may
seek equitable relief prior to the mediation to preserve the status quo pending
the completion of that process. Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or 45 days after the date of filing the written request for mediation,
whichever occurs first. Mediation may continue after the commencement of a civil
action, if the parties so desire. The provisions of this Section may be enforced
by any court of competent jurisdiction, and the party seeking enforcement shall
be entitled to an award of all costs, fees and expenses, including attorney’s
fees, to be paid by the party against whom enforcement is ordered.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

“GKF”   “Hospital”       GK FINANCING, LLC,   MERCY HEALTH CENTER, a California
limited liability company   an Oklahoma not for profit corporation           By:
/s/ Craig K. Tagawa   By: /s/ Mark Nafziger Craig Tagawa   Mark Nafziger Chief
Executive Officer   Senior VP & CFO

 

 

